[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Memorandum Dated July 18, 1997
Plaintiff Dolores Quinones appeals the decision of the defendant commissioner of social services affirming the imposition of a lien in favor of the state against the proceeds of a law suit brought by plaintiff Ingrid Quinones to recover for injuries sustained in an accident. The defendant state agencies acted pursuant to General Statutes §§ 17b-93 and 17b-94 on the basis that the plaintiffs were beneficiaries of Title XIX Medicaid benefits under § 17b-260 et seq. and are liable for repayment of such benefits. The plaintiffs appeal pursuant to § 4-183. The court finds the issues in favor of the defendants.
The sole basis of the plaintiffs' appeal is their contention that § 17b-93(b) prohibits the imposition of a lien because it exempts minor beneficiaries of AFDC benefits from the obligation to repay the state for such assistance. They argue that this statute should also be interpreted as excusing the repayment of Medicaid benefits. The plaintiffs offer no authority in support of their position, and it is contrary to the provisions of §§ 17b-93(a) and 17b-94. The argument may not be sustained.
The appeal is dismissed.
MALONEY, J. CT Page 7312